Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

By and Among

YogaWorks, Inc.

and

The Lenders

as defined herein

Dated as of September 26, 2019

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

SECTION I - PURCHASE AND SALE OF NOTES

1

1.1.

Purchase and Sale of Notes

1

1.2.

Closing

1

1.3.

Use of Proceeds

1

 

 

 

SECTION II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

1

2.1.

Organization and Corporate Power

1

2.2.

Authorization and Non‑Contravention

2

2.3.

No Brokers or Finders

2

 

 

 

SECTION III - REPRESENTATIONS AND WARRANTIES OF THE LENDERS

2

3.1.

Authorization

2

3.2.

Purchase Entirely for Own Account

3

3.3.

Accredited Lender

3

3.4.

Restricted Securities

3

3.5.

Authority and Non-Contravention

3

 

 

 

SECTION IV - COMPANY CLOSING DELIVERIES

4

4.1.

Delivery of Documents

4

4.2.

Approvals and Consents

4

 

 

 

SECTION V - LENDER CLOSING DELIVERIES

4

5.1.

Payment of Purchase Price

4

 

 

 

SECTION VI - COVENANTS OF THE COMPANY

4

6.1.

Corporate Existence

4

6.2.

Properties, Business Insurance

5

6.3.

Appraisals

5

6.4.

Inspection, Consultation and Advice

5

6.5.

Restrictive Agreements Prohibited

5

6.6.

Compliance with Laws and Taxes

6

6.7.

Liens

6

6.8.

Expenses

7

6.9.

Indemnification

7

6.10.

Right of Refusal

8

6.11.

Term

9

 

 

 

SECTION VII - MISCELLANEOUS

9

7.1.

Survival of Representations and Warranties

9

7.2.

Entire Agreement

9

7.3.

Amendments Waivers and Consents

10

7.4.

Notices and Demands

10

7.5.

Severability

11

7.6.

Expenses

11

7.7.

Counterparts

11

7.8.

Effect of Headings; Construction

11

7.9.

Governing Law

11

 



i



--------------------------------------------------------------------------------

 

EXHIBITS

 

A     Form of Convertible Promissory Note

 

Schedule A

List of Lenders

Schedule B

Wire Transfer Instructions

 

 

 

ii



--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of September 26,
2019, by and among YogaWorks, Inc., a Delaware corporation (the “Company”), and
the Lenders listed on Schedule A hereto (the “Lenders”).

WHEREAS, the Company has agreed to sell, and the Lenders have agreed to
purchase, an aggregate principal amount of $5,000,000 of the Company’s
Convertible Promissory Notes (the “Notes”) in the form attached hereto as
Exhibit A for an aggregate purchase price of $5,000,000 in accordance with the
terms and provisions hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

SECTION I - PURCHASE AND SALE OF NOTES

1.1.Purchase and Sale of Notes. Subject to the terms and conditions of this
Agreement and in reliance on the representations, warranties and covenants
herein set forth, the Company shall issue and sell to each of the Lenders, and
each Lender severally agrees to purchase from the Company, the respective
principal amount of Notes set forth opposite the name of such Lender on Schedule
A hereto representing an aggregate principal amount of $5,000,000.

1.2.Closing. The purchase of the Notes as set forth on Schedule A shall be made
at a closing (the “Closing”) to be held on the date hereof.  At the Closing, the
Company will deliver to each Lender Notes in the principal amount set forth
opposite the name of such Lender on Schedule A against payment of the purchase
price by each Lender relating thereto as set forth on Schedule A to the Company
by wire transfer payable in immediately available funds in accordance with the
wire transfer instructions set forth on Schedule B.  The Company and the Lender
shall also make the deliveries specified in Sections 4.1 and 4.2, respectively,
at the Closing.  

1.3.Use of Proceeds. The Company shall use the proceeds received upon the sale
of the Notes for lease restructuring costs (including lease exits), general
corporate restructuring costs and other general corporate purposes.

SECTION II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

In order to induce the Lenders to enter into this Agreement and consummate the
transactions contemplated hereby, the Company hereby makes to the Lenders the
following representations and warranties.

2.1.Organization and Corporate Power.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Company has all requisite corporate power and authority to own
its properties, to carry on its business as presently conducted, to enter into
and perform this Agreement, the Notes and the agreements, documents and
instruments contemplated hereby (together, the “Transaction Documents”) to which
it is a party and to carry out the transactions contemplated hereby and
thereby.  The Company is duly licensed or qualified to do business as a foreign
corporation in each jurisdiction wherein the character of its property, or the
nature of the activities presently conducted

 



--------------------------------------------------------------------------------

 

by it, makes such qualification necessary, except where the failure to be so
licensed or qualified would not have, or be reasonably likely to have, a
material adverse effect on the assets, liabilities, condition (financial or
other), business, results of operations or prospects of the Company (a “Material
Adverse Effect”). The Company is not in material violation of any term or
provision of its Certificate of Incorporation (the “Certificate”) or by-laws
(the “By-laws”), each as in effect as of this date.

2.2.Authorization and Non‑Contravention.  The Transaction Documents are valid
and binding obligations of the Company, enforceable in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws, from time to time in
effect, which affect enforcement of creditors’ rights generally and equitable
principles.  The execution, delivery and performance of the Transaction
Documents, and the sale and delivery of the Notes in accordance with this
Agreement have been duly authorized by all necessary corporate or other action
of the Company and its stockholders.  The execution, delivery and performance of
the Transaction Documents, including, without limitation, the sale and delivery
of the Notes in accordance with this Agreement, and the performance of any
transactions contemplated by the Transaction Documents will not (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under any contract or obligation to which the Company is a
party or by which it or its assets are bound, or any provision of the
Certificate or By‑Laws, or cause the creation of any lien or encumbrance upon
any of the assets of the Company, except for those which would not have, or be
reasonably likely to have, a Material Adverse Effect; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to the Company, except for those which would not have, or be reasonably likely
to have, a Material Adverse Effect; (iii) require from the Company any notice
to, declaration or filing with, or consent or approval of any governmental
authority or other third party other than pursuant to federal or state
securities or blue sky laws; or (iv) accelerate any obligation under, or give
rise to a right of termination of, any agreement, permit, license or
authorization to which the Company is a party or by which it is bound.

2.3.No Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or its
stockholders or its affiliates.

SECTION III - REPRESENTATIONS AND WARRANTIES OF THE LENDERS

Each Lender hereby represents, warrants and covenants on behalf of itself only
that:

3.1.Authorization.  Such Lender has full power and authority to enter into each
of the Transaction Documents, and each such agreement constitutes its valid and
legally binding obligation, enforceable in accordance with its terms.

2



--------------------------------------------------------------------------------

 

3.2.Purchase Entirely for Own Account.  The Notes to be received by such Lender
will be acquired for investment for such Lender’s own account (or the account of
their respective affiliates), not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of any applicable
law, and that Lender has no present intention of selling, granting any
participation in or otherwise distributing the same to any other person.  Such
Lender does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to such person or to any
third person, with respect to any of the Notes.

3.3.Accredited Lender.  Such Lender is an “accredited investor”, as defined in
SEC Rule 501 of Regulation D of the Securities Act, as presently in effect.

3.4.Restricted Securities.  Such Lender understands that the Notes it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such Notes may not be resold without registration under
the Act, except in certain limited circumstances.  

3.5.Authority and Non-Contravention.  The Transaction Documents to which it is a
party are valid and binding obligations of such Lender, enforceable in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws,
from time to time in effect, which affect enforcement of creditors’ rights
generally.  The execution, delivery and performance of the Transaction Documents
to which it is a party have been duly authorized by all necessary corporate or
other action of such Lender.  The execution, delivery and performance of this
Agreement and the performance of any transactions contemplated by the
Transaction Documents will not (i) violate, conflict with or result in a default
(whether after the giving of notice, lapse of time or both) under any material
contract or obligation to which such Lender is a party or by which their or its
assets are bound, or any provision of such Lenders’ organizational documents, or
cause the creation of any encumbrance upon any of the material assets of such
Lenders; (ii) violate, conflict with or result in a default (whether after the
giving of notice, lapse of time or both) under, any provision of any law,
regulation or rule, or any order of, or any restriction imposed by any court or
other governmental agency applicable to such Lender; (iii) require from such
Lender any notice to, declaration or filing with, or consent or approval of any
governmental authority or other third party other than pursuant to federal or
state securities or blue sky laws; or (iv) accelerate any obligation under, or
give rise to a right of termination of, any agreement, permit, license or
authorization to which such Lender is a party or by which it is bound.

3



--------------------------------------------------------------------------------

 

SECTION IV - COMPANY CLOSING DELIVERIES

At the Closing, the Company shall deliver to the Lenders the documents provided
in this Section IV.

4.1.Delivery of Documents. The Company shall have executed and/or delivered to
the Lenders (or shall have caused to be executed and delivered to the Lenders by
the appropriate persons) the following:

(a)the Notes to be delivered at the Closing;

(b)copies of resolutions of the Board of Directors and, as applicable, the
stockholders of the Company authorizing the execution and delivery of the
Transaction Documents and the issuance of the Notes, as certified by the
Company’s Secretary;

(c)certificates issued by the Secretary of State of the State of Delaware and
such states in which the Company is qualified as a foreign corporation,
certifying that the Company is in good standing in their respective states; and

(d)such other supporting documents and certificates as the Lenders may
reasonably request.

4.2.Approvals and Consents. The Company shall provide to the Lenders copies of
all required authorizations, waivers, consents and permits from governmental
authorities, regulatory agencies and other entities to permit the consummation
of the transactions contemplated by this Agreement, in form and substance
reasonably satisfactory to the Lenders, from all third parties.

SECTION V - LENDER CLOSING DELIVERIES

At the Closing, the Lenders shall deliver to the Company the items provided in
this Section V.

5.1.Payment of Purchase Price.  The Lenders shall have paid the purchase price
for the Notes to be issued at the Closing as set forth on Schedule A by wire
transfer payable in immediately available funds in accordance with the wire
transfer instructions set forth on Schedule B.

SECTION VI - COVENANTS OF THE COMPANY

The Company covenants and agrees with each of the Lenders that:

6.1.Corporate Existence.  The Company shall and shall cause each of its
subsidiaries, if any, to:

(a)carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as contemplated as of the date
hereof;

4



--------------------------------------------------------------------------------

 

(b)do all things necessary to (x) remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and (y)
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted;

(c)keep reasonably adequate books and records with respect to its business
activities in which proper entries, reflecting all financial transactions, are
made in accordance with GAAP and on a basis consistent with its last audited
financial statements; and

(d)except for any of its assets leased to customers in the ordinary course of
business, at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, and keep the same in
good repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices.

6.2.Properties, Business Insurance.  The Company shall obtain and maintain and
cause each of its subsidiaries, if any, to maintain as to their respective
properties and business insurance against such casualties and contingencies and
of such types and in such amounts as is customary for companies similarly
situated.

6.3.Appraisals.  Whenever a Default or Event of Default exists under the Notes,
and at such other times as an Lender reasonably requests, the Company shall, at
its sole expense, provide the Lenders with appraisals or updates thereof of
their assets from an appraiser selected and engaged by such Lender, and prepared
on a basis satisfactory to such Lender, such appraisals and updates to include,
without limitation, information required by applicable law and regulations and
by the internal policies of the Lenders.

6.4.Inspection, Consultation and Advice.  The Company shall permit and cause
each of its subsidiaries, if any, to permit each Lender and such persons as each
Lender may designate, at such Lender’s expense, to visit and inspect any of the
properties of the Company and its subsidiaries, examine their books and take
copies and extracts therefrom, discuss the affairs, finances and accounts of the
Company and its subsidiaries with their officers, employees and public
accountants (and the Company hereby authorizes said accountants to discuss with
such Lender and such designees such affairs, finances and accounts), and consult
with and advise the management of the Company and its subsidiaries as to their
affairs, finances and accounts, all at reasonable times and upon reasonable
notice during normal business hours and provided that such Lender or designee
has executed a confidentiality agreement in substance and form reasonably
acceptable to the Company.

6.5.Restrictive Agreements Prohibited.  Neither the Company nor any of its
subsidiaries shall become a party to any agreement which by its terms expressly
restricts the Company’s performance of any of the Transaction Documents or that
prohibits, restricts or imposes any condition upon (a) its ability to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any of the Company’s subsidiaries to pay dividends or other
distributions with respect to any shares of its capital stock or other equity
interests or to make or repay loans or advances to the Company or to guarantee
indebtedness of the Company.

5



--------------------------------------------------------------------------------

 

6.6.Compliance with Laws and Taxes.  The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could materially adversely affect its business or
condition, financial or otherwise.  The Company will timely file complete
(subject to usual extension rights) and correct U.S. federal and applicable
foreign, state and local tax returns required by law and pay when due (subject
to usual extension rights) all taxes, assessments and governmental charges and
levies upon it or its income, profits, or property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with GAAP.  

6.7.Liens.  For so long as the Notes remain outstanding, the Company will not
create, incur, or suffer to exist any lien (statutory or other), mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement) (a “Lien”) in, of, or on its property or the property of
its subsidiaries, if any, except the following (collectively, “Permitted
Liens”):

(a)Liens for taxes, fees, assessments, or other governmental charges or levies
on the property of the Company or its subsidiaries if such taxes (1) shall not
at the time be delinquent or (2) do not secure obligations in excess of
$100,000, are being contested in good faith and by appropriate proceedings
diligently pursued, adequate reserves in accordance with GAAP have been set
aside on the books of such credit party, and a stay of enforcement of such Lien
is in effect;

(b)Liens imposed by law, such as carrier’s, warehousemen’s, and mechanic’s Liens
and other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than ten days past due or which are being
contested in good faith by appropriate proceedings diligently pursued and for
which adequate reserves shall have been set aside on the Company or its
subsidiaries’ books;

(c)statutory Liens in favor of landlords of real property leased by the Company
or its subsidiaries; provided that, such entity is current with respect to
payment of all rent and other amounts due to such landlord under any lease of
such real property;

(d)Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or to secure the performance of bids, tenders,
or contracts (other than for the repayment of indebtedness) or to secure
indemnity, performance, or other similar bonds for the performance of bids,
tenders, or contracts (other than for the repayment of indebtedness) or to
secure statutory obligations (other than liens arising under ERISA or
environmental laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;

6



--------------------------------------------------------------------------------

 

(e)utility easements, building restrictions, and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of such real property or interfere with the use thereof in the
business of the Company or its subsidiaries; or

(f)purchase money liens for acquisitions in the ordinary course of business.

If Liens other than Permitted Liens exist, the Company and its subsidiaries
immediately shall take, execute and deliver all actions, documents and
instruments as are reasonably necessary to release and terminate such Liens.

6.8.Expenses.  The Company agrees to pay and hold the Lenders harmless against
liability for payment of all reasonable out-of-pocket costs and expenses
incurred by them in connection with their ongoing investment in the Company,
including, without limitation, the fees and disbursements of counsel and other
professionals in connection with any modification, waiver, consent or amendment
requested in connection with any Transaction Document.  In addition, the Company
agrees to pay any and all stamp, transfer, and other similar taxes, if any,
payable or determined to be payable in connection with the execution and
delivery of the Transaction Documents.

6.9.Indemnification

(a)Without limitation of any other provision of this Agreement or any agreement
executed in connection herewith, the Company agrees to defend, indemnify and
hold each Lender, its respective affiliates and direct and indirect partners
(including partners of partners and stockholders and members of partners),
members, stockholders, directors, officers, employees and agents and each person
who controls any of them within the meaning of Section 15 of the Securities Act,
or Section 20 of the Exchange Act (collectively, the  “Lender Indemnified
Parties” and, individually, an “Lender Indemnified Party”) harmless from and
against any and all damages, liabilities, losses, Taxes, fines, penalties,
reasonable costs and expenses (including, without limitation, reasonable fees of
a single counsel representing the Lender Indemnified Parties), as the same are
incurred, of any kind or nature whatsoever (whether or not arising out of
third‑party claims and including all amounts paid in investigation, defense or
settlement of the foregoing) which may be sustained or suffered by any such
Lender Indemnified Party (“Losses”), based upon, arising out of, or by reason of
(i) any breach of any representation or warranty made by the Company in this
Agreement or any other Transaction Document, (ii) any breach of any covenant or
agreement made by the Company in this Agreement, in any other Transaction
Document or in any other agreement executed in connection herewith or therewith,
or (iii) any third party or governmental claims relating in any way to such
Lender Indemnified Party’s status as a security holder, creditor, director,
agent, representative or controlling person of the Company or otherwise relating
to such Lender Indemnified Party’s involvement with the Company (including,
without limitation, any and all Losses under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, at common law or
otherwise, which relate directly or indirectly to the

7



--------------------------------------------------------------------------------

 

registration, purchase, sale or ownership of any securities of the Company or to
any fiduciary obligation owed with respect thereto), including, without
limitation, in connection with any third party or governmental action or claim
relating to any action taken or omitted to be taken or alleged to have been
taken or omitted to have been taken by any Lender Indemnified Party as security
holder, director, agent, representative or controlling person of the Company or
otherwise, alleging so‑called control person liability or securities law
liability; provided, however, that the Company will not be liable to the extent
that such Losses arise from and are based on (A) an untrue statement or omission
or alleged untrue statement or omission in a registration statement or
prospectus which is made in reliance on and in conformity with written
information furnished to the Company by or on behalf of such Lender Indemnified
Party, or (B) conduct by an Lender Indemnified Party which constitutes fraud or
willful misconduct, gross negligence or breach of a duty owed by such Lender.

(b)If the indemnification provided for in Section 6.9(a) above for any reason is
held by a court of competent jurisdiction to be unavailable to an Lender
Indemnified Party in respect of any Losses referred to therein, then the
Company, in lieu of indemnifying such Lender Indemnified Party thereunder, shall
contribute to the amount paid or payable by such Lender Indemnified Party as a
result of such Losses (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Lenders, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Lenders in connection with the action or inaction which resulted in such
Losses, as well as any other relevant equitable considerations.  The relative
fault of the Company and the Lenders shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Lenders and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

(c)Each of the Company and the Lenders agrees that it would not be just and
equitable if contribution pursuant to Section 6.9(b) were determined by pro rata
or per capita allocation or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph.

6.10.Right of Refusal.  

(a)The Company shall provide each Lender with prior written notice of any bona
fide, third party debt financing (a “Debt Financing”) to the Company, which
notice shall include the proposed material terms and conditions of such Debt
Financing (the “Debt Financing Notice”).  The Debt Financing Notice shall be
accompanied by a true copy of the proposed third party debt financing (which
shall identify the proposed lender(s) and all relevant information in connection
therewith).  The Company’s Debt Financing Notice shall constitute an irrevocable
offer to enter into a Debt Financing with the Lenders, on the basis described
below, on the same such terms and conditions.  Each Lender will have the first
opportunity, ratably based on their respective Pro Rata Share (defined below),
to elect to provide or arrange such Debt Financing, on the terms set forth in
the Debt Financing Notice by delivering written notice to the Company within
thirty (30) days after receipt of such Debt Financing Notice (and if any Lender
fails to

8



--------------------------------------------------------------------------------

 

respond to such Debt Financing Notice within such 30-day period, such Lender
will be deemed to have elected to not provide or arrange such Debt Financing to
the Company).  “Pro Rata Share” means, with respect to each Lender at any time a
fraction, the numerator of which is the aggregate principal amount of Notes held
by such Lender and the denominator of which is the aggregate principal amount of
the Notes outstanding.

(b)In the event that the Lenders do not elect to exercise their rights under
this Section 6.10 with respect to the Debt Financing within such thirty (30) day
period referred to in Section 6.10(a), the Company may enter into the Debt
Financing with such third party on the terms and conditions set forth in the
Debt Financing Notice.  Promptly after such Debt Financing, the Company shall
notify the Lenders of the consummation thereof and shall furnish such evidence
of the completion and time of completion of such Debt Financing and of the terms
thereof as may reasonably be requested by the Lenders.  If such third party Debt
Financing is not consummated in accordance with the terms of the Debt Financing
Notice on or before sixty (60) calendar days after the rejection or deemed
rejection of the Debt Financing Notice by the Lenders, then the Company must
against comply with the provisions of Section 6.10(a) before it may enter into a
Debt Financing with any third party.

6.11.Term.  Except as provided below, the covenants set forth in this Section VI
shall terminate when the Lenders no longer own any of the
Notes.  Notwithstanding the foregoing, the covenant set forth in Section 6.9
hereof shall continue for so long as any Lender holds any Notes or until the
expiration of the applicable statute of limitations, if later.

SECTION VII - MISCELLANEOUS

7.1.Survival of Representations and Warranties.  The representations,
warranties, covenants and agreements made herein or in any certificates or
documents executed in connection herewith shall survive the execution and
delivery hereof and the Closing contemplated hereby and shall bind the
successors and assigns of the relevant party, whether so expressed or not, and
all such covenants, agreements, representations and warranties shall inure to
the benefit of the successors and assigns of the parties hereto and to
transferees of the Notes, whether so expressed or not.

7.2.Entire Agreement.  The Transaction Documents constitute the full and entire
understanding and agreement among the parties hereto with respect to the subject
matters hereof and thereof, and any and all other written or oral agreements
existing prior to or contemporaneously herewith are expressly superseded and
canceled.

9



--------------------------------------------------------------------------------

 

7.3.Amendments Waivers and Consents.  For the purposes of this Agreement and all
agreements, documents and instruments executed pursuant hereto, except as
otherwise specifically set forth herein or therein, no course of dealing between
the Company on the one hand and any Lender on the other and no delay on the part
of any party hereto in exercising any rights hereunder or thereunder shall
operate as a waiver of the rights hereof and thereof.  Any term or provision
hereof may be amended, terminated or waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the holders of a two-thirds interest of the Notes.  Any term or
provision of the Notes may be amended, terminated or waived (either generally or
in a particular instance and either retroactively or prospectively) with the
written consent of the Company and the holders of a majority interest of the
Notes.  Any amendment or waiver effected in accordance with this Section 7.3
shall be binding upon each holder of Notes purchased under this Agreement at the
time outstanding, each future holder of all such Notes and the Company.

7.4.Notices and Demands.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if sent by electronic mail, delivered personally or mailed by
certified or registered mail (return receipt requested) as follows:

 

To the Company:

 

YogaWorks, Inc.

 

 

5780 Uplander Way

 

 

Culver City, CA 90230

 

 

Attn: Vance Chang

 

 

Email: vancec@yogaworks.com

 

 

 

With a copy to:

 

Latham & Watkins LLP

 

 

10250 Constellation Blvd., Suite 1100

 

 

Los Angeles, CA 90067

 

 

Attn: Steven Stokdyk

 

 

Email: Steven.Stokdyk@lw.com

 

 

 

To the Lenders:

 

Great Hill Partners LLC

 

 

200 Clarendon St., 29th Floor

 

 

Boston, Massachusetts 02116

 

 

Attention: Peter Garran

 

 

Email: pgarran@greathillpartners.com

 

 

 

With a copy to:

 

Sidley Austin LLP

 

 

60 State Street, 36th Floor

 

 

Boston, MA 02109

 

 

Attn: Alexander Temel & William Schwab

 

 

Email: atemel@sidley.com; wschwab@sidley.com

 

or to such other address or electronic mail address of which any party may
notify the other parties as provided above.  Notices shall be effective as of
the date of such delivery, mailing or electronic mailing.

10



--------------------------------------------------------------------------------

 

7.5.Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be deemed prohibited or invalid
under such applicable law, such provision shall be ineffective to the extent of
such prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or the other provisions of this
Agreement.

7.6.Expenses.  The Company agrees to pay all reasonable fees and disbursements
of counsel to the Lenders in connection with the negotiation, preparation and
consummation of the Transaction Documents.

7.7.Counterparts.  This Agreement and any Exhibit or Schedule hereto may be
executed in multiple counterparts, each of which shall constitute an original
but all of which shall constitute but one and the same instrument.  One or more
counterparts of this Agreement or any Exhibit or Schedule hereto may be
delivered via telecopier, with the intention that they shall have the same
effect as an original counterpart hereof.

7.8.Effect of Headings; Construction.  The descriptive headings in this
Agreement have been inserted for convenience only and shall not be deemed to
limit or otherwise affect the construction of any provision thereof or
hereof.  The parties have participated jointly in the negotiation and drafting
of the Transaction Documents with counsel sophisticated in investment
transactions.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement and the agreements, documents and instruments executed
and delivered in connection herewith shall be construed as if drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement and the agreements, documents and instruments executed and delivered
in connection herewith.

7.9.Governing Law.  This Agreement shall be deemed a contract made under the
laws of the State of Delaware and all disputes, claims or controversies arising
out of this Agreement, or the negotiation, validity or performance hereof or the
transactions contemplated herein, shall be construed under and governed by the
laws of such state, without giving effect to its conflict of laws principles.

 

[SIGNATURE PAGES FOLLOW NEXT]

 

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Note Purchase Agreement
as of the day and year first above written.

 

COMPANY:

 

YOGAWORKS, INC.

 

 

 

 

By:

/s/ Rosanna McCollough

Name:

Rosanna McCollough

Title:

CEO

 




[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

 

 

LENDERS:

 

GREAT HILL EQUITY PARTNERS V, L.P.

 

By:

Great Hill Partners GP V, LP

 

its General Partner

 

 

 

 

By:

/s/ Michael Kumin

Name:

Michael Kumin

Title:

A Manager

 

 

Address:

Great Hill Partners LLC

200 Clarendon St., 29th Floor

Boston, Massachusetts 02116

 

 

 

 

GREAT HILL INVESTORS, LLC

 

 

 

 

By:

/s/ Michael Kumin

Name:

Michael Kumin

Title:

A Manager

 

 

Address:

Great Hill Partners LLC

200 Clarendon St., 29th Floor

Boston, Massachusetts 02116

 

 

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

 

Schedule A

 

Name of Lender

Aggregate Principal

Amount of Notes

Great Hill Equity Partners V, L.P.

$4,983,360

Great Hill Investors, LLC

$16,640

 

 

 

 



--------------------------------------------------------------------------------

 

Schedule B

Wire Transfer Instructions

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit A

Form of Note

 

 

 